DISMISS; Opinion Filed May 30, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-13-00515-CV

                        IN RE CHRISTOPHER ROBINSON, Relator

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. 08-1695-059

                                MEMORANDUM OPINION
                           Before Justices FitzGerald, Lang, and Myers
                                     Opinion by Justice Lang
       Relator filed this petition for writ of mandamus complaining of the trial court’s order

requiring relator to pay interim attorney’s fees to real party in interest. The facts and issues are

well known to the parties, so we need not recount them herein. On April 26, 2013, the trial court

notified this Court that the order in question had been withdrawn. We therefore DISMISS this

petition as moot. See Dow Chem. Co. v. Garcia, 909 S.W.2d 503, 505 (Tex. 1995) (orig.

proceeding). We LIFT the stay imposed by our April 17, 2013 order.




                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
130515F.P05                                         JUSTICE